DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 October 2020, 03 October 2019 and 12 September 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it is not descriptive enough.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishitani et al. (U.S. Pre-Grant Publication No. 20160118913).

Regarding independent claim 1: Nishitani et al. (e.g. see FIG. 3A, FIG. 3B, FIG. 13C, FIG. 3D, FIG. 13A, FIG. 13B, FIG. 13C, FIG. 13D, FIG. 13E, FIG. 13F, FIG. 13G, FIG. 13H, FIG. 14A, FIG. 14B, FIG. 14C and FIG. 14D, §0104 - §0117) discloses
an actuator (40) comprising: 
a piezoelectric element (32); 
a vibration plate (31) that has the piezoelectric element (32) joined thereto and is configured to vibrate in accordance with displacement of the piezoelectric element (32); and 
a support (31a1, 31a2, 31b1, and 31b2) configured to support the vibration plate (31); 
wherein an angle between the vibration plate (31) and the support (31a1, 31a2, 31b1, and 31b2) is acute (angle in P3’ of FIG. 3B or angle in P4’ of FIG. 14B).
Regarding independent claim 4: Nishitani et al. (e.g. see FIG. 13A, FIG. 13B, FIG. 13C, FIG. 13D, FIG. 13E, FIG. 13F, FIG. 13G, FIG. 13H, FIG. 14A, FIG. 14B, FIG. 14C and FIG. 14D, §0104 - §0117) discloses
a tactile sensation providing apparatus comprising: 
an actuator (40) comprising: 
a piezoelectric element (32); 
a vibration plate (31) that has the piezoelectric element (32) joined thereto and is configured to vibrate in accordance with displacement of the piezoelectric element (32); and 
a support (31a1, 31a2, 31b1, and 31b2) configured to support the vibration plate (31); and 
an object of vibration configured to provide a tactile sensation to a user by vibration of the vibration plate (31) being transmitted to the object of vibration; 
wherein an angle between the vibration plate (31) and the support (31a1, 31a2, 31b1, and 31b2) is acute (angle in P3’ of FIG. 3B or angle in P4’ of FIG. 14B).
Regarding claim 2 and claim 5: Nishitani et al. (e.g. see FIG. 13A, FIG. 13B, FIG. 13C, FIG. 13D, FIG. 13E, FIG. 13F, FIG. 13G, FIG. 13H, FIG. 14A, FIG. 14B, FIG. 14C and FIG. 14D, §0104 - §0117) discloses the vibration plate (31) and the support (31a1, 31a2, 31b1, and 31b2) are integrally molded.
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).

Allowable Subject Matter
Claims 3 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 6-8, prior arts of record fail to disclose “the support is configured so that an end of the vibration plate is displaced more in a longitudinal direction than in a normal direction of the vibration plate in accordance with displacement of the piezoelectric element.”
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the claims thereof patentable over the prior arts of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lonnberg et al. (U.S. Pre-Grant Publication No. 20150091414) discloses a piezoelectric device comprising at least one element comprising at least one sheet of piezoelectric material. The element is mounted on a circuit board comprising at least one conductive layer having at least one opening. The element is located on the opening and supported by edges of the opening in such a manner that the opening extends laterally beyond the area of the sheet of piezoelectric material. The element is sandwiched between an overlay and the circuit board in such a manner that vibrations of the sheet of piezoelectric material are sufficient to cause vibration of the overlay.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





01 January 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837